Citation Nr: 1042443	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-37 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for a right hip 
disability.

2.  Entitlement to an initial compensable rating for a left hip 
disability.

3.  Entitlement to an initial compensable rating for a low back 
disability.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served as a member of the Army Reserve from August 
2001 to March 2007.  She had active duty for training from 
September 9, 2001 to June 14, 2002, and had active duty from June 
17, 2002, to September 30, 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for right and left hip disabilities.  This 
appeal also comes from a rating decision in June 2010 that denied 
a compensable disability rating for a low back disability.  The 
Veteran appealed for a compensable rating.  

In February 2009, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Additional evidence was received after the issuance of the 
supplemental statement of the case in July 2010, without a waiver 
of the right to have the additional evidence reviewed by the RO.  
As the additional evidence does not have a bearing on the issues 
herein being decided, a referral of the additional evidence to 
the RO for initial consideration is not warranted.  38 C.F.R. § 
20.1304(c) (2010).

The issue of entitlement to a 10 percent disability rating 
based upon multiple noncompensable disabilities has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating for a 
low back disability and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The right hip disability, diagnosed as subtrochanteric 
bursitis and mild cortical irregularity in the compressive side 
of the femoral neck, is manifested by complaints of pain, but he 
has extension to at least 20 degrees, flexion to at least 90 
degrees, the Veteran is able to cross both legs and toe-out more 
than 15 degrees, with no additional limitation of motion due to 
repetitive motion, fatigue, weakness, or incoordination.  There 
is no x-ray evidence of degenerative arthritis.

2.  The left hip disability, diagnosed as subtrochanteric 
bursitis and mild cortical irregularity in the compressive side 
of the femoral neck, is manifested by complaints of pain, but he 
has extension to at least 20 degrees, flexion to at least 90 
degrees, the Veteran is able to cross both legs and toe-out more 
than 15 degrees, with no additional limitation of motion due to 
repetitive motion, fatigue, weakness, or incoordination.  There 
is no x-ray evidence of degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right hip 
disability have not been met. 38 U.S.C.A. § 1155 (West 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 
5254, 5255 (2010).

2.  The criteria for a compensable rating for a left hip 
disability have not been met. 38 U.S.C.A. § 1155 (West 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 
5254, 5255 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in October 2005, March 2006, and February 2009; a rating 
decision in August 2006; a statement of the case in October 2007; 
and a supplemental statement of the case in July 2010.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Rating Principles

The Veteran claims that she is entitled to initial compensable 
ratings for right and left hip disabilities, respectively.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, the provisions 
regarding pyramiding do not preclude the assignment of separate 
ratings for separate and distinct symptomatology where none of 
the symptomatology justifying a rating under one diagnostic code 
is duplicative of or overlapping with the symptomatology 
justifying a rating under another diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

On VA examination in July 2006, the Veteran complained of pain in 
the hips.  She reported flare-ups of pain of 6/10 on the right 
hip, and 10/10 on the left hip.  These flare-ups in pain occurred 
once a month.  During flare-ups of pain she experienced 
difficulty standing from a chair, walking long distances or 
climbing stairs.  There were no episodes of dislocation or 
recurrent subluxation.  Bilateral hip flexion was to 125 degrees, 
extension was to 20 degrees, internal and external rotation was 
to 30 degrees, abduction was to 45 degrees, and adduction was to 
25 degrees.  There was no objective evidence of pain on range of 
motion.  Range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
movement.  There was no ankylosis.  There was no objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, abnormal movement or guarding, bilaterally.  There was 
right hip subtrochanteric bursa.  There was tenderness to 
palpitation of the left inferior iliac spine and left hip 
subtrochanteric bursa. The Veteran was diagnosed with right and 
left hip subtrochanteric bursitis and mild cortical irregularity 
seen in the compressive side of the femoral neck.  

On VA examination in March 2009, the Veteran complained of pain, 
swelling and tenderness in the hips.  The pain reportedly was 
particularly severe in the left hip and was associated with 
giving way.  She treated the pain with medication.  The Veteran 
denied instability, episodes of dislocation or sublaxation.  She 
reported flare-ups of pain occurring once or twice a month.  She 
claimed inability to do anything during flare-ups of pain.  There 
were no episodes of dislocation or recurrent sublaxation.  
bilateral hip flexion was to 90 degrees, extension was to 25 
degrees, and abduction was to 20 degrees.  The Veteran was able 
to cross her right leg over the left leg and the left over the 
right leg.  She was able to toe out to 15 degrees, bilaterally.  
There was objective evidence of pain on range of motion with 
repetitive motions.  Range of motion was not additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive movement.  There was no ankylosis.  MRI and X-rays of 
the right and left hip revealed no abnormalities of the hips 
joints.  The Veteran was diagnosed with right and left hip 
subtrochanteric bursitis and mild cortical irregularity seen in 
the compressive side of the femoral neck.  

Traumatic arthritis is evaluated pursuant to the criteria found 
in Diagnostic Code 5010 of the Schedule, which directs the 
examiner to evaluate traumatic arthritis pursuant to the criteria 
for degenerative arthritis found in Diagnostic Code 5003.  38 
C.F.R. § 4.71a.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent rating is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, and a 
20 percent rating is warranted with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  The 20 percent and 
10 percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).  In this case there are no X-ray 
findings of arthritis.  Thus, Diagnostic Code 5003, which applies 
to the rating of degenerative arthritis, is not for application.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the hip is rated other either Diagnostic 
Codes 5251, 5252, or 5253.  Under Diagnostic Code 5251, the 
criterion for a 10 percent rating is extension limited to 5 
degrees.  Under Diagnostic Code 5252, the criterion for a 10 
percent rating is flexion limited to 45 degrees.  Under 
Diagnostic Code 5253, the criteria for a 10 percent rating is 
abduction limited to where the legs cannot be crossed; or 
rotation is limited to where the toe-out is not more than 15 
degrees.  The normal ranges of motion of the hip are flexion from 
0 to 125 degrees, extension from 0 to 30 degrees, abduction from 
0 to 45 degrees, and external rotation from 0 to 60 degrees, 
internal rotation from 0 to 40 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.

For each hip, as extension is to at least 20 degrees, which is 
indicative of some limitation of motion, but is greater than 5 
degrees, the criterion for 10 percent ratings for the right and 
left hip based on limitation of extension under Diagnostic Code 
5251 are not met, considering such factors as functional loss due 
pain, weakened movement, fatigability, and painful motion.  There 
was no additional loss of motion due to repetitive motion, 
fatigue, weakness, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

For each hip, as flexion is to at least 90 degrees, which is 
greater than 45 degrees, the criterion for 10 percent ratings for 
either hip based on limitation of flexion under Diagnostic Code 
5252 are not met, considering such factors as functional loss due 
pain, weakened movement, fatigability, and painful motion.  There 
was no additional loss of motion due to repetitive motion, 
fatigue, weakness, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examination in July 2006, abduction for each hip was is to 
45 degrees, which is normal.  Thereafter on VA examination 
abduction the hip was to 20 degrees bilaterally, the Veteran was 
able to cross both legs and she could to toe-out more than 15 
degrees with each leg.  Accordingly, the criterion for separate 
compensable ratings under Diagnostic Code 5253 is not met, 
considering such factors as functional loss due pain, weakened 
movement, fatigability, and painful motion.  There was no 
additional loss of motion due to repetitive motion, fatigue, 
weakness, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5255 addresses impairment of the femur.  38 
C.F.R. §4.71a.  A minimum compensable disability rating of 10 
percent is assigned for malunion of the femur with slight knee or 
hip disability.  A 20 percent disability rating contemplates 
malunion of the femur with moderate knee or hip disability.  A 30 
percent disability rating contemplates malunion of the femur with 
marked knee or hip disability.  A 60 percent disability rating 
contemplates fracture of surgical neck of the femur with false 
joint, or fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with aid 
of brace.  Finally, an 80 percent disability rating, the highest 
rating assignable under this code, contemplates fracture of shaft 
or anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).  In this case, however, there is no 
evidence indicating that the Veteran has malunion or fracture of 
the femur.  Therefore, the general provisions of this diagnostic 
code are not applicable.

Finally, hip and femur disabilities can also be rated under the 
diagnostic code pertaining to flail joint of the hip, and 
ankylosis.  Flail joint of the hip warrants an 80 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5254.  Ankylosis of the 
hip is rated under Diagnostic Code 5250.  38 C.F.R. § 4.71a, DC 
5250.  However, in this case there is no indication of either 
flail hip joint or ankylosis.  Thus, these diagnostic codes are 
not for application either.

As described above, the criteria for initial compensable 
disability ratings for right and left hip disabilities, 
respectively, have not been met, and the Veteran's claims are 
therefore denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-connected 
disability with the established criteria.  38 C.F.R. § 
3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

Here, the rating criteria for the Veteran's right and left hip 
disabilities reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher ratings for additional 
or more severe symptoms, which have not been shown.  In this 
regard, there is no evidence that these disorders cause unusual 
factors such as marked interference in employment or frequent 
hospitalizations.  Therefore, the Board finds that the disability 
picture is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate.  Consequently, referral for 
extraschedular consideration is not warranted under 38 C.F.R. § 
3.321(b)(1).





ORDER

An initial compensable rating for a right hip disability is 
denied.

An initial compensable rating for a left hip disability is 
denied.


REMAND

In February 2009, the Board granted service connection for a low 
back disability.  A June 2010 rating decision assigned a 
noncompensable disability rating for the Veteran's service-
connected low back disability.  In August 2010 correspondence, 
the Veteran expressed disagreement with the decision agency of 
original jurisdiction.  Where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case has 
not been issued, the appropriate Board action is to remand the 
issue for issuance of a statement of the case.  Manlicon v. West, 
12 Vet. App. 238 (1999).

Additionally, private medical records also appear to be 
outstanding.  In an August 2010 statement, the Veteran indicated 
that, she was treated for her back condition from October 2009 
through February 2010.  Because VA is on notice that such private 
treatment records exist and may be helpful to the Veteran's 
claim, they should be requested on remand.

Finally, with respect to the claim for TDIU, the Court has held 
that a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  In 
this case, the Veteran has submitted statements wherein she 
asserts that she is unemployable to her back disability.  The 
claim for a TDIU is therefore inextricably intertwined with the 
claim being remanded herein, because adjudication of this claim 
may affect the merits and outcome of the claim for TDIU.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the 
Veteran's claim of entitlement to an initial compensable rating 
for a back disability must be fully adjudicated and developed by 
the RO before the Board can render a final decision regarding his 
claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder all private 
medical records from Central Florida Pain and 
Rehabilitation Clinic, and any additional 
providers and treatment records identified by 
the Veteran.  All attempts to secure the 
records must be documented in the claims 
folder.

2.  Issue a statement of the case which 
addresses the issue of entitlement to an 
initial compensable rating for a low back 
disability. 

3.  Then, readjudicate the claims on appeal.  
If any aspect of the decision remains adverse 
to the appellant, issue a supplemental 
statement of the case.  Allow the appropriate 
time for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


